Motion for stay restraining defendants from voting preferred stock pending appeal granted upon condition that appellants perfect the appeal for the November term (for which term the case is set down) and be ready for argument when reached, and upon the further condition that plaintiffs, within five days from the entry of the order herein, give an undertaking with corporate surety in the sum of $2,500, to hold the corporation harmless against any loss in making a sale of the property by virtue of the stay; otherwise, motion denied, with ten dollars costs. Present — Young, Kapper, Lazansky, Hagarty and Carswell, JJ.